DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on October 26, 2020, September 01, 2020, August 25, 2020 and May12, 2020 is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,021,706 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the application encompass the claimed invention of US patent 10,021,706.
Application  claim 1:
    A method of establishing a cellular network having backhaul flexibility, comprising:
    establishing, at a first cellular base station, a first connection with a core cellular network;

    determining, at the first cellular base station, if the quality of the first connection falls below a threshold parameter;
    terminating, at the first cellular base station, the first connection in favor of the second connection when the quality of the first connection falls below the threshold parameter; and
    providing at the first cellular base station, a local limited core network when a quality of a backhaul connection falls below the threshold parameter, wherein the first and the second connection with the core cellular network are backhaul connections.

    A method of establishing a cellular network having backhaul flexibility, comprising:
    establishing, at a first cellular base station, a first connection with a core cellular network;

    determining, at the first cellular base station, if the quality  of the first connection falls below a threshold parameter;
    terminating, at the first cellular base station, the first connection in favor of the second connection when the quality of the first connection falls below the threshold parameter; and
    providing, at the first cellular base station, a local limited core network when a quality of a backhaul connection falls below the threshold parameter, wherein the first and the second connection with the core cellular network are backhaul connections.


	Claim 1 of the application differ from US Patent 10,021,706 B2 is that wherein the first cellular base station comprises a multi-RAT node supporting at least one of a 4G RAT and a 5G RAT.
	US Patent 10,021,706 B2 teaches 2G, 3G and 4G multi-RATs nodes.
	It would have been obvious to those having ordinary skill in the art before the claimed invention was made to implement a 4G multi-RAT node in the claimed invention.

6.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,232,547 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the application encompass the claimed invention of US patent 9,232,547 B2.

Application  claim 1:
    A method of establishing a cellular network having backhaul flexibility, comprising:
    establishing, at a first cellular base station, a first connection with a core cellular network;
    establishing, at the first cellular base station, an inter-base station connection with a second cellular base station for relaying traffic from the first and the second cellular base stations to the core cellular 
    determining, at the first cellular base station, if the quality of the first connection falls below a threshold parameter;
    terminating, at the first cellular base station, the first connection in favor of the second connection when the quality of the first connection falls below the threshold parameter; and
    providing at the first cellular base station, a local limited core network when a quality of a backhaul connection falls below the threshold parameter, wherein the first and the second connection with the core cellular network are backhaul connections.

    A method of establishing an ad hoc cellular network having an ad hoc cellular base station comprising:
    establishing, at a first ad hoc cellular base station, a first connection with a core cellular network;
    establishing, at a second ad hoc cellular base station, an inter-base station connection with the first ad hoc cellular base station for relaying traffic from the first and the second ad hoc cellular base stations to the 
    determining, at one of the first and the second ad hoc cellular base stations, if the quality of the first connection falls below a threshold parameter;
    terminating, at the first ad hoc cellular base station, the first connection in favor of the second connection if the quality of the first connection falls below the threshold parameter;(claim1)
    providing a local limited core network to the ad hoc network if a quality of a backhaul connection falls below the threshold parameter, wherein the first and the second connection with the core cellular network are backhaul connection. (claim 12)


	Claim 1 of the application differ from US Patent 9,232,547 B2 is that wherein the first cellular base station comprises a multi-RAT node supporting at least one of a 4G RAT and a 5G RAT.
	US Patent 9,232,547 B2 teaches 2G, 3G and 4G multi-RATs nodes.
	It would have been obvious to those having ordinary skill in the art before the claimed invention was made to implement a 4G multi-RAT node in the claimed invention.
Allowable Subject Matter
7.	Claims 1-17 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the nonstatutory double patenting rejection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412